Citation Nr: 0940181	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  02-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability prior to December 6, 1994, and a rating higher 
than 60 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
January 1973 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which proposed to decrease the Veteran's assigned 40 percent 
rating to 20 percent effective the date of the earlier 
increase, April 13, 1989.  He appealed the proposed reduction 
and requested a rating even higher than the reinstated 40 
percent rating.  During the pendency of the appeal, the RO 
increased the rating for his low back disability to 60 
percent effective December 6, 1994.  So the issues now on 
appeal are whether he is entitled to a rating higher than 40 
percent for his low back disability prior to December 6, 
1994, and a rating higher than 60 percent since.

The Board previously remanded this case to the RO in July 
2004 via the Appeals Management Center (AMC).


FINDING OF FACT

Since April 13, 1989, the Veteran's low back disability has 
been manifested by persistent pain, severe limitation of 
motion, absent ankle reflexes and paraspinous muscle spasms.


CONCLUSION OF LAW

The criteria are met for a 60 percent rating, but no higher, 
since April 13, 1989.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) was passed.  Under the VCAA, VA has 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the duty to notify the Veteran set out in section 5103(a) 
requires that VA notify the claimant that to substantiate an 
increased-rating claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki,  --- F.3d ---- (Fed. Cir. 
2009), however, the U.S. Court of Appeals for the Federal 
Circuit vacated the CAVC's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the lower Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since, as mentioned, overturned on other grounds 
in Vazquez-Flores v. Shinseki, --- F.3d ---- (Fed. Cir. 2009) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 
2008.  That letter informed him of the type of evidence 
needed to support his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  It also 
complied with Dingess by also apprising him of the disability 
rating and downstream effective date elements of his claim.  
And after providing that post-adjudicatory notice, the AMC 
readjudicated his claim in the April 2009 SSOC, including 
considering any evidence submitted or otherwise obtained in 
response to that notice.  Mayfield IV; Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he identified.  
The AMC also requested his records from the Social Security 
Administration (SSA), as instructed by the Board's July 2004 
remand.  However, the SSA responded that he was denied 
benefits and that no records were available.



The Veteran was also examined for VA compensation purposes in 
September 1989, October 1992, December 1994, September 1996, 
May 1997, February 1999, June 2002, and February 2009.  These 
examination reports contain the information needed to assess 
the severity of his low back disability, the determinative 
issue.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board finds there 
was compliance with its July 2004 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  See, too, Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999) (indicating there 
need only be "substantial," not "exact" compliance).  
Thus, no further development is needed to meet the 
requirements of the VCAA or Court.

II.	Increased Rating for the Low Back Disability

In May 1977, the RO granted service connection for a lumbar 
herniated nucleus pulposus and assigned an initial 10 percent 
rating.  In an October 1989 rating decision, the Veteran's 
rating for his low back disability was increased to 40 
percent disabling effective April 13, 1989.  The Veteran 
appealed for a higher rating.  During the pendency of the 
appeal, the RO increased the rating for the Veteran's low 
back disability to 60 percent effective December 6, 1994.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.  The Board finds that, as the 
Veteran's condition has been relatively consistent throughout 
the appeal, staged ratings are not appropriate.  The Board 
will therefore grant the 60 percent rating retroactively 
effective from the date of the earlier claim, April 13, 1989, 
so the Veteran will receive additional compensation since he 
only had a 40 percent rating prior to this decision.  However 
for the reasons and bases discussed below, the Board finds no 
grounds on which to assign a rating higher than 60 percent 
for his low back disability, including at any time since.



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court indicated that in assessing the 
present level of disability it may become necessary to 
"stage" the rating.  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
April 1989.  The Board is required to consider his claim in 
light of both the former and revised standards to determine 
whether an increased rating for his low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.



The Veteran's low back disability was initially rated under 
the former DC 5293, for intervertebral disc syndrome (IVDS, 
i.e., disc disease).  This diagnostic code provided for a 10 
percent rating for recurring attacks of mild IVDS; a 20 
percent rating for recurring attacks of moderate IVDS and a 
40 percent rating for recurring attacks of severe IVDS with 
intermittent relief.  A 60 percent rating required pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (1998).

Spine disabilities were also rated under DC 5292 
for limitation of motion of the lumbar spine.  DC 5292 
provided for a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  However, the Rating Schedule 
provides some guidance by listing normal ranges of motion of 
the thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. 
§ 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks; a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months; a 40 percent rating requires incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to IVDS requiring bedrest and 
treatment "prescribed by a physician."  Id.

As to the determination of the neurological manifestations, 
DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent disability evaluation; moderately 
severe incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  



The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 
20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability is already rated 
at the maximum benefit allowed,  60 percent, under either the 
former or revised standards for IVDS.  The Board also finds 
that the Veteran's condition would not warrant a higher 
combined rating if his orthopedic and neurological 
manifestations were rated separately.  See 38 C.F.R. § 4.71a, 
4.124a, DC 5292, 5235-5243, 8520; see also Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  The 
medical evidence for consideration includes eight VA 
examination reports.  

The report of the September 1989 VA examination shows 
diagnoses of post-operative residuals of laminectomy for 
herniated nucleus pulposus at the L5-S1 vertebrae in 1976, 
post-operative residuals of laminectomy for lysis of scar 
tissue 1985, and scar tissue involving left side.  The 
Veteran had flexion to 45 degrees, extension to 0 degrees, 
and lateral bends to 15 degrees bilaterally.  The examiner 
noted no tenderness on palpation of the low back but noted 
paraspinous muscle spasm.  The examiner noted straight leg 
raises were positive on the left at 65 degrees and negative 
on the right.  Knee reflexes were normal bilaterally but 
ankle reflexes were absent.  The examiner noted diminished 
sensation on the lateral aspects of both legs.

An October 1992 VA examination found that the Veteran stood 
erect and walked with an alternating gait.  He was able to 
walk on toes and heels.  The Veteran had flexion to 60 
degrees, extension to 0 degrees, lateral flexion to 15 
degrees bilaterally, and lateral rotation to 25 degrees 
bilaterally.  The examiner noted tenderness in the 
lumbosacral spine but no sciatic notch tenderness in either 
buttock.  The examiner noted a paraspinous muscle spasm. The 
examiner noted positive straight leg raises at 45 degrees.

A December 1994 VA examination report shows a diagnosis of 
degenerative changes of the L5 vertebra with radiculopathy.  
The examiner found tenderness over the lower lumbar process 
but no muscle spasm or scoliosis.  The Veteran had flexion to 
30 degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  The examiner noted that the range of motion in 
all directions was limited by pain.  Straight leg raises were 
positive at 30 degrees bilaterally.  The examiner noted 
normal sensation, strength and reflexes in the lower 
extremities.

A September 1996 VA examination found moderate to severe 
limitation of the lumbar spine.  The examiner noted no ankle 
or knee reflexes in the lower extremities.  The examiner 
found normal sensation and coordination.  The Veteran 
reported back pain radiating into both lower extremities.

A May 1997 VA examination found that the Veteran walked 
without an assistive device.  He could walk on his heels and 
toes, however, he complained of pain in his right foot.  The 
Veteran had flexion to 60 degrees, extension to 10 degrees, 
lateral flexion to 25 degrees bilaterally, and lateral 
rotation to 30 degrees bilaterally.  The examiner noted pain 
on range of motion.  The examiner noted positive straight leg 
raises at 35 degrees bilaterally.  The Veteran had normal 
strength and reflexes in the lower extremities.  

A February 1999 VA examination found tenderness and stiffness 
in the Veteran's  low back.  The Veteran had flexion to 35 
degrees, extension to 15 degrees, and lateral flexion to 20 
degrees bilaterally.  The examiner noted absent knee and 
ankle reflexes but normal sensation and muscle strength in 
the lower extremities.  The Veteran complained of low back 
pain radiating down to both lower extremities which was more 
extreme in cold weather.  A coinciding neurological 
examination found L5-S1 radiculopathy greater in the right 
leg than in the left.  The examiner noted decrease light 
touch in the right lower leg and decreased cold sensitivity 
in the lateral aspect of the right foot.  The examiner also 
noted decreased strength in the extensor hallucis and flexor 
on the right side.  Knee jerks were normal but ankle jerks 
were absent.  The examiner did not believe that the Veteran's 
condition would preclude employment.

A June 2002 VA examination found lumbar spondylosis and facet 
arthropathy.  The Veteran was able to walk from waiting room 
to examination room without assistive device.  The examiner 
noted normal heel-toe patter and normal arm swing.  
The Veteran had flexion to 50 degrees, extension to 20 
degrees, right lateral flexion to 14 degrees, and left 
lateral flexion to 28 degrees.  The examiner noted pain on 
range of motion.  The examiner noted no paraspinal muscle 
spasm or straightening of the lumbar lordosis.  The examiner 
found tenderness of the lumbosacral paraspinals bilaterally.    
Straight leg raises were negative.  The examiner found 
slightly diminished knee reflexes and absent ankle reflexes 
bilaterally.

A February 2009 VA examination found no incapacitating 
episodes or flare-ups.  The Veteran had flexion to 70 
degrees, extension to 15 degrees, right lateral flexion to 15 
degrees, left lateral flexion to 15 degrees, right lateral 
rotation to 20 degrees and left lateral rotation to 15 
degrees.  The Veteran complained of pain on range of motion.  
The examiner noted no additional limitation of motion on 
repetitive use due to pain, fatigue, or lack of endurance. 
The neurological examination found no tenderness or muscle 
spasm in the low back.  The Veteran had diminished knee 
reflexes and absent ankle reflexes. He had normal strength in 
the lower extremities but slight wasting of the calf muscles 
that was not severe enough to be deemed atrophy. He had 
decreased sensation in the feet which the examiner attributed 
to peripheral neuropathy from alcohol consumption rather than 
radiculopathy.

A.  Criteria in Effect Prior to September 23, 2002

As mentioned above the Veteran is already rated at the 
maximum scheduler benefit under the former DC 5293.

The  Veteran's limitation of motion was noted as moderate to 
severe at the September 1996, so it would warrant a 40 
percent rating under the former DC 5292.  As this is the 
maximum scheduler benefit, the Veteran would not be entitled 
to a higher rating based on functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  As such DC 5292 would 
not provide for a higher rating than the Veteran's currently 
assigned 60 percent rating.


B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for IVDS, 
effective September 23, 2002, the Board notes that the 
evidence does not establish the occurrence of any 
incapacitating episodes.  Nonetheless, the Veteran is already 
receiving the maximum benefit allowed under the revised 
criteria.  See 38 C.F.R. § 4.71a , DC 5243.  

Under DC 5293, however, the Board must also consider whether 
separate ratings for the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, result in a higher combined evaluation.

As discussed above, the Veteran's orthopedic manifestations 
could be rated as severe limitation of motion under DC 5292.  
And as for his neurological manifestations, there are 
objective findings of mild radiculopathy/sciatic neuropathy 
of the both lower extremities.  At all examinations, the 
Veteran complained of pain radiating from his low back into 
his legs and feet.  The examiners noted positive straight leg 
raises, some diminished sensation in the feet and absent 
ankle reflexes. However, all exams found normal motor 
strength and function in the lower extremities.  Because the 
findings are largely sensory and do not result in decreased 
strength or function of the lower extremities, these findings 
are consistent with a mild neurological impairment.  
Therefore, separate 10 percent ratings for the associated 
radiculopathy of the right and left lower extremities would 
be warranted.  However, combined 40 percent rating under DC 
5292 and two 10 percent ratings under DC 8520 would still be 
less the than the Veteran's currently assigned 60 percent 
rating.

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 
60 percent is not warranted for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  The Veteran's most severe limitation 
of motion is noted at the September 1989 examination in which 
his flexion of 45 degrees was still greater than the 30-
degree limitation necessary for even a 40 percent rating.  
Hence, there is no basis to assign a rating higher than 60 
percent under the new criteria.

For these reasons and bases, the Board finds that the Veteran 
is entitled to his currently assigned 60 percent rating, and 
no higher, for his low back disability effective April 13, 
1989.  

III. Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  



The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 60 
percent for the Veteran's low back disability contemplates 
the Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
low back disability has caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun. 

Although, the Veteran claims to have been unemployed since --
-, he claimed this was as a result of other non-service 
connected conditions in addition to his low back disability.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The Veteran is granted a 60 percent rating, but no higher, 
for his low back disability since April 13, 1989.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


